Citation Nr: 0914774	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the March 2009 hearing, the Veteran testified that it 
was his belief that his tinnitus was directly related to 
noise exposure in service.  The Veteran testified that his 
exposure to acoustic trauma began in early on during his 
active duty.  The Veteran stated he was exposed to loud noise 
from rifle fire, forklifts, and helicopters as a helicopter 
mechanic.  The Veteran stated plastic earplugs were given but 
were not effective.  See March 2009 Hearing Transcript.

The Veteran further testified that approximately six months 
after discharge from service he noticed "buzzing and ringing 
in [his] ears, and it's been a constant thing that [he] had 
with an increasing loud ringing every so often... a constant 
buzz in [his] ears from that time on."  The Veteran stated 
that he did not seek treatment for the tinnitus for years and 
"just dealt with it."  

According to in-service treatment records, there is no record 
of complaint or treatment of hearing trouble or ear disorders 
during service.  See in-service treatment records, dated June 
1969 to October 1971.  Furthermore, the Veteran entrance and 
separation examinations are also absent of complaint or 
treatment of tinnitus.  See Entrance examination and 
Separation examination records, dated April 1969 and November 
1971, respectively. 

The Veteran underwent a VA audiological examination in April 
2004 where he was diagnosed with bilateral sensorineural 
hearing loss but there was no diagnosis of tinnitus.  During 
this examination the VA audiologist did not make an opinion 
as to whether it was service related.  See VA audiological 
examination, dated April 2004.

In June 2004, the Veteran's file was made available to the VA 
audiologist who noted that "military records indicate that 
the [V]eteran presented normal hearing thresholds bilaterally 
at time of entry and at time of separation from military 
service up to 4000 Hz."  Therefore, the VA audiologist 
opined that "the tinnitus reported is not... related to a 
hearing loss caused by events during the military."  
However, while it appears that the Veteran's testimony is 
credible, the Board acknowledges it is unclear whether a 
formal diagnosis of tinnitus has been rendered (the opinion 
rendered by the VA audiologist was based on the Veteran's 
claim of tinnitus, not a determined finding.)

Therefore, to afford the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
the Veteran should be scheduled for another VA audiology 
examination.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of his tinnitus, if 
diagnosed, and the examiner is asked to 
state whether it is at least as likely or 
not that any tinnitus diagnosed is 
etiologically related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for ED is secondary to his service 
connected tinnitus.  If the benefit sought 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


